- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2010 Commission File Number: 001-34476 BANCO SANTANDER (BRASIL) S.A. (Exact name of registrant as specified in its charter) Avenida Presidente Juscelino Kubitschek, 2041 and 2235 Bloco A  Vila Olimpia São Paulo, SP 04543-011 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A . CONTRACTS WITH THE SAME GROUP I tem Contracts with the same group object and characteristics of the contract Link with the compAny Original amount CONDITIONS FOR TERMINATION OR EXPIRATION balance Thousand US$/R$ Date due date or maturity R$ thousand Date 01 Banco Santander, S.A.  Spain Loans and advance to credit institutions Foreign currency investment (overnight operations)  interest of 0.20% p.a. Controller US$1,071,081 At the maturity R$ 1,814,626 02 Banco Santander, S.A.  Spain Deposits from the credit institutions  Funding operations through foreign onlendings intended for investment in commercial transactions with the Company's customers Interest between 0.34% and 7.89% plus Exchange differences. Controller N.A. Variable Until 07/01/2015 A t the maturity R$ 2,667,733 03 Banco Madesant  Sociedade Unipessoal S.A. - Funchal/Portugal Deposits from credit institutions  Time Deposits Rates 1.19563% and 1.76375% Affiliate company of the controller US$ 1,300,000 26.03.2010 and 25.05.2010 22.11.2010 and L iquidity until the maturity R$ 2,221,066 3 04 Banco Santander, S.A. Spain Deposits from credit institutions  Time Deposits Rate 1.19563% (Libor 6 m + 50 bps). Controller US$ 1,300,000 Liquidity until the maturity R$ 661,846 Mark in which of the following groups the counter-party falls: Controlled, Associates, Administrator (or related company) or Controller (or related company). Operation with partial settlement of US$ 500 million on August 30, 2010 and US$ 411 million on September 28, 2010 with the remaining balance of US$ 389 million paid on October 28, 2010. Such amounts were considered plus contractual interest until the respectives payments date. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. Date:November 3, 2010 Banco Santander (Brasil) S.A. By: /
